 



EXHIBIT 10.7
AMENDMENT #1
TO
AGREEMENT RE: CHANGE IN CONTROL
     THIS AMENDMENT #1 TO AGREEMENT RE: CHANGE IN CONTROL this “Amendment”) is
made and entered into as of the 23rd day of February, 2006 (the “Effective
Date”) by and between JAMES R. TALEVICH, an individual (“Executive”), and I-FLOW
CORPORATION, a Delaware corporation (“Company”).
Background
     A. The Company and Executive previously entered into that certain Agreement
Re: Change in Control dated as of June 21, 2001 (the “Agreement”). Capitalized
terms in this Amendment and not otherwise defined herein shall have the meanings
given them in the Agreement.
     B. The Company and Executive wish to amend and modify certain provisions in
the Agreement as provided herein and effective as of the Effective Date hereof,
while leaving unchanged all other provisions of the Agreement.
Agreement
          1. Effect of a Change in Control. Section 4(a) of the Agreement is
hereby deleted and is replaced in its entirety with the following:
(a) In the event of a Change in Control, all of Executive ‘s unvested and
outstanding stock options, restricted stock or other equity-based awards shall
immediately and automatically become fully vested and (to the extent relevant)
exercisable. Any stock options and stock appreciation rights shall remain
exercisable for their remaining terms (but in no event later than the last day
prior to the day that any extension would cause such options or rights to become
subject to Section 409A of the Code).
          2. Severance Payment. Section 6(b) of the Agreement is hereby deleted
in its entirety and replaced with “[Reserved]”.
          3. Section 409A Compliance. In recognition that Section 409A of the
Code may prohibit the payment of certain payments or benefits under the
Agreement in connection with the Executive’s termination of employment earlier
than six (6) months following the Executive’s termination of employment, a new
Section 20 is added to the Agreement as follows:
20. Compliance with Section 409A. Notwithstanding any provision of this
Agreement to the contrary, if, at the time of Executive’s termination of
employment with the Company, he is a “specified employee” as defined in
Section 409A of the Code, and one or more of the payments or benefits received
or to be received by Executive pursuant to this Agreement would constitute
deferred compensation subject to Section 409A, no such payment

 



--------------------------------------------------------------------------------



 



or benefit will be provided under this Agreement until the earliest of (A) the
date which is six (6) months after his “separation from service” for any reason,
other than death or “disability” (as such terms are used in Section 409A(a)(2)
of the Code), (B) the date of his death or “disability” (as such term is used in
Section 409A(a)(2)(C) of the Code) or (C) the effective date of a “change in the
ownership or effective control” of the Company (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 20 shall
only apply to the extent required to avoid Executive’s incurrence of any penalty
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder. In addition, if any provision of this Agreement
would cause Executive to incur any penalty tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder, the
Company may reform such provision to maintain to the maximum extent practicable
the original intent of the applicable provision without violating the provisions
of Section 409A of the Code.
          4. No Other Changes. Except as otherwise set forth in this Agreement,
all terms and provisions of the Agreement remain unchanged and in full force and
effect.
     IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as
of the Effective Date.

                      I-FLOW CORPORATION       JAMES R. TALEVICH    
 
                   
By:
  /s/ Donald M. Earhart       By:   /s/ James R. Talevich    
 
 
 
   Donald M. Earhart          
 
   James R. Talevich    
 
      President & CEO                

2